In an action, inter alia, to impose a constructive trust upon certain real property, the defendant appeals, as limited by his *383notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County (Kent, J.), dated November 30, 2005, as granted that branch of the plaintiffs motion which was to stay all further proceedings in the Justice Court of the Town of East Hampton between the parties and/or Lawrence Panish, and the enforcement and/or execution of any warrant and/or notice issued in such proceedings, pending determination of the action.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court did not err in staying a proceeding commenced by the defendant to evict the plaintiff from certain real property pending resolution of this action to impose a constructive trust upon the property (see Whitmarsh v Farnell, 298 NY 336, 344 [1949]; Reynolds v Division of Hous. & Community Renewal, 199 AD2d 15 [1993]; Matter of MacLeod v Shapiro, 20 AD2d 424 [1964]; 3 Dolan, Rasch’s New York Landlord and Tenant-Summary Proceedings § 46:7 [4th ed]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Ritter, Santucci and Lunn, JJ., concur.